DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “first and second rails”.  The examiner suggest amending to --first and second clamp bars--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims (claim 1) recites wherein “the first clamp bar and second clamp bar have a plurality of clamp arms” but does not number them thus not providing an antecedent basis for the claims limitations found in claims 11 and 13.
Claim 11 recites the limitations "the first and third clamp arms" and “the second and fourth clamp arms”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the fifth and seventh clamp arms" and “the sixth and eighth clamp arms”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-19 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark US 4671500.

    PNG
    media_image1.png
    245
    679
    media_image1.png
    Greyscale

Mark discloses a system for clamping material, said system comprising: a first clamp bar (1) extending in a transverse manner, a second clamp bar (7) parallel to the first clamp bar extending in a transverse manner; a first clamp assembly (4) operatively coupled to the first clamp bar and the second clamp bar; a second clamp assembly (4) operatively coupled to the first clamp bar and the second clamp bar; wherein each the first clamp bar and second clamp bar have a plurality of clamp arms (6); and wherein 
As for claim 2, Mark discloses wherein the plurality of clamp arms are angled (bolded curved line between two arms 6).
As for claim 5, Mark discloses wherein the first clamp assembly comprises: an upper clamp (16); a lower clamp (6); and a clamping foot (end of 14) operatively connected to the upper clamp and lower clamp.
As for claim 6, Mark discloses a threaded member (14) in operative connection with the clamping foot and pivot bushing (9), wherein the pivot bushing has an aperture (12) in which the threaded member (14) is threaded within.
As for claim 7, Mark discloses a handle (11) operatively connected to the threaded member at a first end and the clamping foot at the second end, wherein rotation of the handle in a first direction is operative to move the threaded member and thereby the clamping foot in a direction towards the material.
As for claim 9, Mark discloses wherein the second clamp assembly (4) is operative to be disengaged from the first and second bar (removable from 10a, hinge pin 15).
As for claim 10, Mark discloses wherein the first clamp bar and second clamp bar contain a plurality of apertures (10, 10a, 36, 36a).
As for claim 11, Mark discloses wherein the first clamp assembly (4) is attached by a first engagement (15) placed through an aperture (10a, 10) in a first and a third clamp arms to the first clamp bar (1) and a second engagement (13) placed through an aperture (10a, 10) in a second and a fourth clamp arms to the second rail bar (7).
As for claim 12, Mark discloses wherein the second clamp assembly comprises: an upper clamp (16); a lower clamp (6); and a clamping foot (end of 14) operatively connected to the upper clamp and lower clamp.
As for claim 13, Mark discloses wherein the second clamp assembly is attached by a first removable engagement (15) placed through an aperture in a fifth and a seventh clamp arms to the first clamp bar (1) and a second removable engagement (13) placed through an aperture (10a, 10) in a sixth and an eighth clamp arms to the second rail bar.
As for claim 14, Mark discloses wherein the first clamp bar (1) and second clamp bar (7) may be interchanged with a third clamp bar (38) and a fourth clamp bar (32 that are of different length (curved) than the first clamp bar and second clamp bar.
As for claim 15, Mark discloses a system capable of performing a method for clamping work material comprising: loading work material (2) between a first clamp bar (1) with a bottom surface (3) and a second clamp bar (7) with a top surface (8); contacting the work material with the bottom of the first clamp bar and the top surface of the second clamp bar (see Fig. 1); abutting the work material with a clamping foot (end of 14 left side, see Fig. 1) on a first clamp assembly; further abutting the work material with a clamping foot (end of 14 right side, see Fig. 1) on a second clamp assembly; and applying force to four sides of the work material by the bottom surface of the first clamp bar, top surface of the second clamp bar, the clamping foot on the first clamp assembly and the clamping foot on the second clamp assembly (actuating handle 11, applies clamping force to move clamping foot to engage workpiece).
As for claim 16, Mark discloses the method wherein further abutting further comprises: attaching the second clamp assembly to first and second clamp bar (see Fig. 1).
As for claim 17, Mark discloses wherein prior to loading: removing the second clamp assembly (see Fig. 2).
As for claim 18, Mark discloses wherein the abutting further comprises: rotating a handle (11) in engagement with the clamping foot to bring the clamping foot in engagement with the material.
As for claim 19, Mark discloses wherein further abutting further comprises: attaching the second clamp assembly at an aperture (15) of the first clamp bar via a removable pin (hinge); and further attaching the second clamp assembly at an aperture (10, 10a) of the second clamp bar via a removable pin (13).
As for claim 21, Mark discloses wherein loading further comprises: placing a piece of further material to a side of the work material to abut at least one of the clamping foot on the first clamp assembly or second clamp assembly (col. 2, lines 26-30).  The wood strips are bondable and placed side by side to be bonded together.
As for claim 22, Mark discloses a system capable of performing a method for applying force to a work material comprising: loading work material (2) between a first clamp bar (1) with a bottom surface (3) and a second clamp bar (7) with a top surface (8); abutting the work material with a first clamping foot (end of 14, left side, Fig. 1) on a first clamp assembly; applying a first horizontal force with the clamping foot to a first side of the work material; contacting a second side of the work material with a second clamping foot (end of 14, right side, Fig. 1) on a second clamp assembly; applying a 
As for claim 23, Mark discloses the method simultaneously to applying the first horizontal force further comprising: moving clamp arms on the first clamp assembly in response to a thickness of the material (actuating handle 11, causes the clamp arms 6 to pivot downwardly to exert a force from the clamp bar 7 and the clamp foot 14 simultaneously).
Claim(s) 1-2, 5-7, 9-19 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CompressX.


    PNG
    media_image2.png
    383
    639
    media_image2.png
    Greyscale

The prior art of CompressX (as pictured above) has the same structure as recited by the prior art of Mark US 4671500 which anticipated the claims mentioned above. The main differences being the use of a plurality of through hole apertures provided on the first and second clamp bars allowing for the removable attachment of plurality of clamp arms via removable pins as shown above.  Thus claims 1-2, 5-7, 9-19 and 21-23 are anticipated by the prior art of CompressX.  The device of CompressX is capable of performing the method steps as claimed as well.  As there are no reference numbers that can be provided from the Non-patent literature the examiner has construed the interpretation of the structure to equate to the similar structure found in the prior art of Mark.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark US 4671500 and evidence by Owen US 3964738.
As for claims 3-4, Mark discloses all the limitations as recited above but does not specify wherein clamp arms are angled at an angle greater than 90 degrees and less than 180 degrees, or greater than 120 degrees and less than 160 degrees.  However, Owen teaches a clamping assembly provided with clamp arms (68 / 70, 106 and 108 / 110 and 112) wherein the clamp arms are provided with a curved angled bend with an 

    PNG
    media_image3.png
    226
    515
    media_image3.png
    Greyscale

As for claim 8, Mark discloses a clamp foot but does not specify wherein the foot is of an H-shape. Instead, Mark provides a traditional clamp foot (rounded circular foot end, see Fig. 1). At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the shape of the clamp foot to an H-shape because Applicant has not disclosed that the shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected either shape (circular, rectangular, etc.), and applicant’s invention, to perform equally well with either shape because both shapes would perform the same function of providing a horizontal clamping force to a side surface of a workpiece being clamped.  Therefore, it would have been prima facie obvious to modify shape of the clamp foot to obtain the invention as specified in claim 8 
As for claim 20, Mark discloses a clamping structure capable of placing additional wood strips above or below the work material to prevent damaging the workpiece or for smaller workpieces as is commonly known in the art.  Thus it would have been obvious to one of ordinary skill in the art of providing a method step wherein loading further comprises: placing a piece of further material above or below the work material to abut at least one of the first clamp bar or second clamp bar if the material has a thickness of less than 3/8 of an inch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723